EXHIBIT 4.A Colorado Interstate Gas Company and Harris Trust and Savings Bank, Trustee INDENTURE Dated as of June 27, 1997 Senior Debt Securities TABLE OF CONTENTS Page Recitals of the Company 1 ARTICLE 1 Definitions And Incorporation By Reference Section 1.01 Definitions. 1 Section 1.02 Incorporation by Reference of Trust Indenture Act. 7 Section 1.03 Rules of Construction. 7 ARTICLE 2 The Securities Section 2.01 Form of Securities. 8 Section 2.02 Title and Terms. 8 Section 2.03 Execution and Authentication. 11 Section 2.04 Registrar and Paying Agent. 13 Section 2.05 Paying Agent to Hold Money In Trust. 13 Section 2.06 Securityholder Lists. 13 Section 2.07 Transfer and Exchange. 14 Section 2.08 Replacement Securities. 15 Section 2.09 Outstanding Securities. 16 Section 2.10 Treasury Securities. 16 Section 2.11 Temporary Securities. 16 Section 2.12 Cancellation. 17 Section 2.13 Defaulted Interest. 17 Section 2.14 Persons Deemed Owners. 17 ARTICLE 3A Redemption Section 3A.01. Right of Redemption. 17 Section 3A.02. Applicability of Article. 18 Section 3A.03. Election to Redeem; Notice to Trustee. 18 Section 3A.04. Selection by Trustee of Securities to be Redeemed. 18 Section 3A.05. Notice of Redemption. 18 Section 3A.06. Deposit of Redemption Price. 19 Section 3A.07. Securities Payable on Redemption Date. 19 Section 3A.08. Securities Redeemed in Part. 20 ARTICLE 3B Sinking Fund Section 3B.01 Sinking Fund Payments. 20 Section 3B.01 Satisfaction of Sinking Fund Payments with Securities. 20 Section 3B.01 Redemption of Securities for Sinking Fund. 20 ARTICLE 4 Covenants Section 4.01 Payment of Securities. 21 Section 4.02 Maintenance of Office or Agency. 21 Section 4.03 Corporate Existence. 22 Section 4.04 Liquidation. 22 Section 4.05 Compliance Certificate. 23 Section 4.06 SEC Reports. 23 Section 4.07 Waiver of Stay, Extension or Usury Laws. 23 Section 4.08 Restrictions on Liens. 24 Section 4.09 Restrictions on Sales and Leasebacks. 25 ARTICLE 5 Successor Corporation Section 5.01 When Company May Merge, etc. 25 Section 5.02 Successor Corporation Substituted. 26 ARTICLE 6 Default And Remedies Section 6.01 Events of Default. 26 Section 6.02 Acceleration. 27 Section 6.03 Other Remedies. 28 Section 6.04 Waiver of Past Defaults. 28 Section 6.05 Control by Majority. 29 Section 6.06 Limitation on Suits. 29 Section 6.07 Rights of Holders to Receive Payment. 29 Section 6.08 Collection Suit by Trustee. 29 Section 6.09 Trustee May File Proofs of Claim. 30 Section 6.10 Priorities. 30 Section 6.11 Undertaking for Costs. 31 ARTICLE 7 Trustee Section 7.01 Duties of Trustee. 31 Section 7.02 Rights of Trustee. 32 Section 7.03 Individual Rights of Trustee. 33 Section 7.04 Trustee’s Disclaimer. 33 Section 7.05 Notice of Defaults. 33 Section 7.06 Reports by Trustee to Holders. 33 Section 7.07 Compensation and Indemnity. 34 Section 7.08 Replacement of Trustee. 34 Section 7.09 Successor Trustee by Merger, etc. 35 Section 7.10 Eligibility; Disqualification. 35 Section 7.11 Preferential Collection of Claims Against Company. 35 ARTICLE 8 Discharge Of Indenture Section 8.01 Termination of Company’s Obligations. 36 Section 8.02 Application of Trust Money. 37 Section 8.03 Repayment to Company. 37 Section 8.04 Reinstatement. 37 Section 8.05 Indemnity for U.S. Government Obligations. 38 ARTICLE 9 Amendments, Supplements And Waivers Section 9.01 Without Consent of Holders. 38 Section 9.02 With Consent of Holders. 39 Section 9.03 Compliance with Trust Indenture Act. 40 Section 9.04 Revocation and Effect of Consents. 40 Section 9.05 Notation On or Exchange of Securities. 40 Section 9.06 Trustee to Sign Amendments, etc. 40 ARTICLE 10 Miscellaneous Section 10.01 Trust Indenture Act Controls. 41 Section 10.02 Notices. 41 Section 10.03 Communications by Holders With Other Holders. 42 Section 10.04 Certificate and Opinion as to Conditions Precedent. 42 Section 10.05 Statements Required in Certificate or Opinion. 42 Section 10.06 Rules by Trustee, Paying Agent, Registrar. 42 Section 10.07 Legal Holidays. 43 Section 10.08 Governing Law. 43 Section 10.09 No Adverse Interpretation of Other Agreements. 43 Section 10.10 No Recourse Against Others. 43 Section 10.11 Successors. 43 Section 10.12 Duplicate Originals. 43 Section 10.13 Separability. 43 Section 10.14 Action of Holders when Securities are Denominated in Different Currencies. 43 Section 10.15 Monies of Different Currencies to be Segregated. 44 Section 10.16 Payment to be in Proper Currency. 44 Signatures45 Exhibit A – Form of SecurityA-1 NOTE: This Table of Contents shall not, for any purpose, be deemed to be a part of this Indenture. INDENTURE, dated as of June 27, 1997 between Colorado Interstate Gas Company, a Delaware corporation (the “Company”), and Harris Trust and Savings Bank, as Trustee (the “Trustee”). Recitals of the Company The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured notes, debentures or other evidences of indebtedness (collectively, the “Securities”), to be issued from time to time in one or more series (a “Series”) as provided in this Indenture and as shall be provided, in respect of any Series, in or pursuant to the Authorizing Resolution hereinafter referred to and/or in the indenture supplemental hereto (if any) relating to such Series. ARTICLE 1 Definitions And Incorporation By Reference Section 1.01Definitions. “Affiliate” of any specified person means any other person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified person. For the purposes of this definition, “control” when used with respect to any person means the power to direct the management and policies of such person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Agent” means any
